Case 6:19-cv-01588-RBD-LRH Document 18 Filed 02/26/20 Page 1 of 2 PageID 104



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

MICHAEL DIPETRILLO,

       Plaintiff,

v.                                                   CASE NO. 6:19-cv-01588-RBD/LRH

PUBLIX SUPER MARKETS, INC.,


       Defendants.
                                         /

                         PLAINTIFF'S NOTICE OF RESOLUTION

       Plaintiff hereby notifies the Court, pursuant to M. D. Fla. Loc. R. 16.2(A), that this matter

has been amicably resolved between all parties, with each side to bear their own fees and costs.

Plaintiff requests that the Court retain jurisdiction over this matter to enforce the terms of the

settlement and to address other matters as may be necessary.


                                             Respectfully submitted,


                                             /s/ Marie A. Mattox
                                             Marie A. Mattox [FBN 0739685]
                                             MARIE A. MATTOX, P.A.
                                             203 N. Gadsden Street
                                             Tallahassee, Florida 32301
                                             Primary Email: marie@mattoxlaw.com
                                             Secondary Email: michelle@mattoxlaw.com
                                             (850) 383-4800 (telephone)
                                             (850) 383-4801 (facsimile)

                                             ATTORNEYS FOR PLAINTIFF
Case 6:19-cv-01588-RBD-LRH Document 18 Filed 02/26/20 Page 2 of 2 PageID 105



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been furnished by CM/ECF to all

counsel of record this 26th day of February, 2020.


                                            /s/ Marie A. Mattox
                                            Marie A. Mattox
